UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4661



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKEY FUNCHESS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Charles E. Simons, Jr., Senior
District Judge. (CR-97-1032)


Submitted:   April 30, 1999                 Decided:   May 21, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John A. O’Leary, Columbia, South Carolina, for Appellant. J. Rene
Jose, United States Attorney, Jane B. Taylor, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Rickey Funchess appeals from the district court’s

denial of his pretrial motion to suppress evidence seized from his

home.     Because Funchess subsequently entered an unconditional

guilty    plea   to   the   indictment       for   possession   with   intent   to

distribute crack cocaine in violation of 21 U.S.C. § 841(a)(1)

(1994), we are without jurisdiction to hear the merits of Funchess’

appeal.    See Fed. R. Crim. P. 11(a)(2); Tollett v. Henderson, 411

U.S. 258 (1973); United States v. Cain, 155 F.3d 840, 842-43 (7th

Cir. 1998).

     Accordingly, we dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the Court and argument would not aid

the decisional process.




                                                                       DISMISSED




                                         2